      Case 7:19-cv-00025 Document 6 Filed on 09/09/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                   September 09, 2021
                           UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


RENE GONZALEZ-DAVILA                             §
                                                 §
                                                 §
                                                 §
VS.                                              §   CIVIL ACTION NO. 7:19-CV-025
                                                 §
ROBERT FARLEY                                    §
                                                 §

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the magistrate judge's Report and Recommendation regarding

Petitioner Rene Gonzalez-Farley’s action pursuant to 28 U.S.C. § 2241. After having reviewed

the said Report and Recommendation, and no objections having been filed by either party, the

Court is of the opinion that the conclusions in said Report and Recommendation should be

adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Nadia S. Medrano's Report and Recommendation entered as

Docket Entry No. 4 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that Petitioner’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 should be

DISMISSED and that a certificate of appealability should be DENIED as unnecessary.

       The Clerk shall send a copy of this Order to the Petitioner.

        SO ORDERED September 9, 2021, at McAllen, Texas.


                                                       ______________________________
                                                       Randy Crane
                                                       United States District Judge


1/1
